          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 1 of 17



 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   U.S. Department of Justice
 3   Environment & Natural Resources Division

 4   TYLER M. ALEXANDER (CA Bar #: 313188)
     DUSTIN J. WEISMAN (CO Bar #: 44818)
 5   Natural Resources Section
     Ben Franklin Station, P.O. Box 7611
 6
     Washington, DC 20044-7611
 7   Tel: (202) 305-0238 (Alexander)
     Tel: (202) 305-0432 (Weisman)
 8   Fax: (202) 305-0506
     tyler.alexander@usdoj.gov
 9
     dustin.weisman@usdoj.gov
10
     Attorneys for Federal Defendants Kimberly Nash,
11   Jason Kuiken, the United States Department of
     Housing and Urban Development, and the
12   United States Forest Service

13
14                                   UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16   EARTH ISLAND INSTITUTE, et al.,                   Case No. 1:19-cv-1420-SAB/DAD
17
                           Plaintiffs,                 FEDERAL DEFENDANTS’ ANSWER TO
18         v.                                          THE COMPLAINT (ECF No. 1)
19   KIMBERLY NASH, et al.,                            Judge:
20                                                     Honorable Stanley A. Boone
                           Defendants.                 Honorable Dale A. Drozd
21
22
23

24
25
26

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                   1
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 2 of 17



 1           In accordance with Federal Rule of Civil Procedure 8 and 12, Kimberly Nash, in her
 2   official capacity as Director of the Office of Community Planning and Development for Region
 3   9 of the Department of Housing and Urban Development, Jason Kuiken, in his official capacity
 4   as the Forest Supervisor of the Stanislaus National Forest, the United States Forest Service
 5   (“Forest Service”), and the United States Department of Housing and Urban Development
 6   (“HUD”), submit the following Answer and Affirmative Defenses to the claims and allegations
 7   set forth in Plaintiffs’ Complaint.
 8           Plaintiffs served a copy of the summons and Complaint on the United States on October

 9   18, 2019. ECF No. 31. Thus, Federal Defendants’ are required to serve the Answer within 60
10   days of that date, which is December 17, 2019. FED. R. CIV. P. 12(a)(2).
11           The paragraph numbers in this Answer correspond to the paragraph numbers in the

12   Complaint. The headings used in this Answer follow the major section headings used in the
13   Complaint and are included solely for the purpose of organizational convenience in matching the
14   answers provided herein with the allegations made in the Complaint. The headings are not part

15   of Federal Defendants’ Answer to the allegations. Federal Defendants do not waive any
16   defensive theory or agree to or admit that Plaintiffs’ headings are accurate, appropriate, or
17   substantiated. When a textual sentence is followed by a citation or citations, the textual sentence

18   and its accompanying citation are referred to as one sentence.
19                                    PRELIMINARY STATEMENT
20       1. Federal Defendants admit that the 2013 Rim Fire burned around 257,000 acres in

21   California, including lands managed by Federal Defendants, and that HUD awarded funds for
22   disaster recovery to the State of California as part of a federal grant program. Except as
23   expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 1.

24       2. The allegations in paragraph 2 consist of conclusions of law and consist of Plaintiffs’
25   characterization of their case, to which no response is required. To the extent a response is
26   required, the allegations are denied.

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                  2
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 3 of 17



 1       3. Federal Defendants admit the allegation in the first sentence of paragraph 3 that Plaintiffs
 2   presented information to Federal Defendants. Federal Defendants deny the allegation in the
 3   second sentence of paragraph 3 that Federal Defendants are “[c]learcutting” naturally
 4   regenerating forests. The remaining allegations in paragraph 3 consist of conclusions of law, to
 5   which no response is required.
 6      4. The allegations in paragraph 4 consist of conclusions of law, to which no response is
 7   required.
 8      5. The allegations in paragraph 5 constitute Plaintiffs’ characterization of their case, to
 9   which no response is required. To the extent a response is required, the allegations are denied.
10      6. The allegations in paragraph 6 constitute Plaintiffs’ prayer for relief, to which no
11   response is required. To the extent a response is required, Federal Defendants deny any violation
12   of law and deny that Plaintiffs are entitled to the requested relief, or any relief whatsoever.
13      7. The allegations in paragraph 7 constitute Plaintiffs’ prayer for relief, to which no
14   response is required. To the extent a response is required, Federal Defendants deny any violation
15   of law and deny that Plaintiffs are entitled to the requested relief, or any relief whatsoever.
16                                            JURISDICTION
17      8. The allegations in paragraph 8 consist of conclusions of law, to which no response is
18   required. To the extent the allegations in paragraph 8 attempt to characterize statutes, those
19   statutes speak for themselves and are the best evidence of their contents.
20      9. Federal Defendants admit that Plaintiffs objected to HUD’s release of funds to the State
21   of California’s Department of Housing and Community Development (“HCD”) and that HUD
22   did not release the funds to HCD until HUD had evaluated Plaintiffs’ objections. The remaining
23   allegations in paragraph 9 consist of conclusions of law, to which no response is required.
24                                                  VENUE
25      10. Federal Defendants deny Plaintiffs’ allegation in paragraph 10 that venue is proper in the
26   Northern District of California and deny Plaintiffs’ claim that no real property is involved. See
27   ECF No. 15. Federal Defendants lack knowledge or information sufficient to form a belief as to
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                    3
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 4 of 17



 1   the truth of the allegations that Earth Island Institute and Greenpeace, Inc., have offices in the
 2   Northern District and on that basis deny those allegations. Federal Defendants admit that HUD

 3   has the responsibility to administer disaster recovery funding under the Disaster Relief
 4   Appropriations Act of 2013. The remaining allegations in paragraph 10 consist of conclusions of
 5   law, to which no response is required. To the extent the allegations in Paragraph 10 attempt to

 6   characterize statutes, regulations, and local court rules, those statutes, regulations, and rules
 7   speak for themselves and are the best evidence of their contents.
 8                                         Intradistrict Assignment

 9       11. The allegations in paragraph 11 consist of conclusions of law, to which no response is
10   required. To the extent the allegations in paragraph 11 attempt to characterize local court rules,
11   those rules speak for themselves and are the best evidence of their contents.

12                                                 PARTIES
13      12. Federal Defendants lack knowledge or information sufficient to form a belief as to the
14   truth of the allegations in paragraph 12 and on that basis deny those allegations.

15      13. Federal Defendants lack knowledge or information sufficient to form a belief as to the
16   truth of the allegations in paragraph 13 and on that basis deny those allegations.
17      14. Federal Defendants lack knowledge or information sufficient to form a belief as to the

18   truth of the allegations in paragraph 14 and on that basis deny those allegations.
19      15. Federal Defendants lack knowledge or information sufficient to form a belief as to the
20   truth of the allegations in paragraph 15 and on that basis deny those allegations.

21      16. Federal Defendants lack knowledge or information sufficient to form a belief as to the
22   truth of the allegations in paragraph 16 and on that basis deny those allegations.
23       17. Federal Defendants lack knowledge or information sufficient to form a belief as to the

24   truth of the allegations in paragraph 17 and on that basis deny those allegations.
25       18. Federal Defendants deny the allegations in paragraph 18.
26       19. Federal Defendants deny the allegations in paragraph 19, deny any violation of law, and

27   deny that Plaintiffs are entitled to their requested relief or any relief whatsoever.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                      4
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 5 of 17



 1       20. Federal Defendants admit that some of Plaintiffs have provided input to the Forest
 2   Service, HUD, and HCD, concerning the Rim Fire Recovery Project. As to the remainder of

 3   Plaintiffs’ allegations in paragraph 20, Federal Defendants lack knowledge or information
 4   sufficient to form a belief as to the truth of the allegations and on that basis deny those
 5   allegations. To the extent that the allegations in paragraph 20 are conclusions of law, no

 6   response is required.
 7       21. Federal Defendants admit the allegations in paragraph 21.
 8       22. Federal Defendants admit that Kimberly Nash is the Director of the Office of

 9   Community Planning and Development for Region 9 of HUD, and that her office is located in
10   San Francisco, California. The remaining allegations in paragraph 22 consist of conclusions of
11   law, to which no response is required.

12       23. Federal Defendants admit that HCD is a state agency of California. Additionally,
13   Federal Defendants admit that HCD is the recipient of a HUD grant of approximately $70
14   million dollars. To the extent that the remaining allegations in paragraph 23 are conclusions of

15   law, no response is required.
16       24. Federal Defendants lack knowledge or information sufficient to form a belief as to the
17   truth of the allegations in paragraph 24 that Janice Waddell is the Operation Branch Chief for

18   HCD’s Division of Financial Assistance and that she is responsible for certifying proposed
19   activities, and on that basis deny those allegations. The remaining allegations in paragraph 24
20   are conclusions of law, no response is required.

21      25. Federal Defendants admit that the Forest Service is an agency of the United States. The
22   remaining allegations in paragraph 25 consist of conclusions of law, to which no response is
23   required.

24       26. Federal Defendants admit that Jason Kuiken is the Forest Supervisor of the Stanislaus
25   National Forest. The remaining allegations in paragraph 26 consist of conclusions of law, to
26   which no response is required.

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                   5
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 6 of 17



 1       27. The allegations in paragraph 27 consist of conclusions of law, to which no response is
 2   required.

 3                                         LEGAL BACKGROUND
 4                      National Environmental Policy Act and CEQ Regulations
 5       28. The allegations in paragraph 28 consist of a partial quotation of a National

 6   Environmental Policy Act (“NEPA”) regulation, which speaks for itself and is the best evidence
 7   of its contents.
 8       29. The allegations in paragraph 29 attempt to characterize NEPA and related regulations,

 9   which speaks for itself and is the best evidence of its contents.
10       30. The allegations in paragraph 30 consist of a partial quotation of NEPA regulation, which
11   speaks for itself and is the best evidence of its contents.

12       31. The allegations in paragraph 31 attempt to characterize a NEPA regulation, which speaks
13   for itself and is the best evidence of its contents.
14       32. The allegations in paragraph 32 attempt to characterize a NEPA regulation, which speaks

15   for itself and is the best evidence of its contents.
16       33. The allegations in paragraph 33 attempt to characterize a NEPA regulation, which speaks
17   for itself and is the best evidence of its contents.

18       34. The allegations in paragraph 34 attempt to characterize a NEPA regulation, which speaks
19   for itself and is the best evidence of its contents.
20       35. The allegations in paragraph 35 consist of partial quotations of a NEPA regulation,

21   which speaks for itself and is the best evidence of its contents.
22                        HUD’s Environmental Regulations (24 C.F.R. Part 58)
23       36. The allegations in paragraph 36 attempt to characterize a statute, which speaks for itself

24   and is the best evidence of its contents.
25       37. The allegations in paragraph 37 purport to characterize regulations, those regulations
26   speak for themselves and are the best evidence of their contents.

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                  6
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 7 of 17



 1       38. The allegations in paragraph 38 purport to characterize regulations, those regulations
 2   speak for themselves and are the best evidence of their contents.
 3       39. The allegations in paragraph 39 purport to characterize regulations, those regulations
 4   speak for themselves and are the best evidence of their contents.
 5       40. The allegations in paragraph 40 purport to characterize regulations, those regulations
 6   speak for themselves and are the best evidence of their contents.
 7       41. The allegations in paragraph 41 purport to characterize regulations, those regulations
 8   speak for themselves and are the best evidence of their contents.
 9       42. The allegations in paragraph 42 purport to characterize regulations, those regulations
10   speak for themselves and are the best evidence of their contents.
11       43. The allegations in paragraph 43 purport to characterize regulations, those regulations
12   speak for themselves and are the best evidence of their contents.
13       44. The allegations in paragraph 44 consist of conclusions of law, to which no response is
14   required.

15                            The Disaster Relief Appropriations Act of 2013
16       45. The allegations in paragraph 45 consist of a partial quotation of the Disaster Relief
17   Appropriations Act of 2013 (“Relief Act”), which speaks for itself and is the best evidence of its

18   contents.
19       46. The allegations in paragraph 46 consist of a partial quotation from an unknown source,
20   the source document is the best evidence of its contents.

21       47. The allegations in paragraph 47 consist of conclusions of law, to which no response is
22   required.
23                                   The Administrative Procedure Act

24       48. The allegations in paragraph 48 consist of conclusions of law, to which no response is
25   required.
26       49. The allegations in paragraph 49 consist of a quotation of 5 U.S.C. § 706(2), which

27   speaks for itself and is the best evidence of its contents.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                  7
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 8 of 17



 1       50. The allegations in paragraph 50 purport to characterize a statute, which speaks for itself
 2   and is the best evidence of its contents.
 3       51. The allegations in paragraph 51 purport to characterize a statute, which speaks for itself
 4   and is the best evidence of its contents.
 5       52. The allegations in paragraph 52 consist of conclusions of law, to which no response is
 6   required.
 7                                         SUMMARY OF FACTS
 8                   2014 and 2016 Forest Service Environmental Impact Statements

 9       53. Federal Defendants admit that the 2013 Rim Fire burned around 257,000 acres in
10   California and that the burn area included the Stanislaus National Forest and Yosemite National
11   Park. Furthermore, Federal Defendants admit the areas impacted by the Rim Fire were declared

12   a national disaster.
13       54. Federal Defendants admit the allegations in paragraph 54.
14       55. The allegations in paragraph 55 consist of a partial quotation of the 2014 Recovery

15   Environmental Impact Statement (“EIS”), which speaks for itself and is the best evidence of its
16   contents.
17       56. The allegations in paragraph 56 consist of a partial quotation of the 2016 Reforestation

18   EIS, which speaks for itself and is the best evidence of its contents.
19       57. Federal Defendants admit the allegations in paragraph 57.
20       58. Federal Defendants deny the allegations in paragraph 58.

21       59. Federal Defendants lack knowledge or information sufficient to form a belief as to the
22   truth of the allegations in paragraph 59 and on that basis deny those allegations.
23       60. The allegations in paragraph 60 are vague and generic, which precludes a meaningful

24   response. Federal Defendants admit that post-fire areas serve as a home to many wildlife
25   species. As to the remainder of Plaintiffs’ allegations in paragraph 60, Federal Defendants lack
26   knowledge or information sufficient to form a belief as to the truth of the allegations and on that

27   basis deny those allegations. To the extent a response is required, those allegations are denied.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                     8
           Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 9 of 17



 1       61. The allegations in paragraph 61 are vague and generic, which precludes a meaningful
 2   response. To the extent a response is required, those allegations are denied.

 3                     Disaster Relief Act Funding and California’s Funding Award
 4       62. Federal Defendants admit that the National Disaster Resilience Competition (“NDRC”)
 5   funds competitive grants and that a source of funding the NDRC relied upon was the Relief Act.

 6   The remaining allegations in paragraph 62 consist of characterizations of the Relief Act, which
 7   speaks for itself and is the best evidence of its contents.
 8       63. Federal Defendants admit that award of NDRC grants was competitive. To the extent

 9   the allegations in paragraph 63 are conclusions of law, no response is required. Except as
10   expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 63.
11       64. Federal Defendants admit the allegations in paragraph 64.

12       65. Federal Defendants admit that California’s NDRC grant application was titled the
13   Community Watershed Resilience Program (“CWRP”) and that the CWRP contemplated three
14   components: the Forest and Watershed Health Program (“FWHP), the Biomass Utilization

15   Facility (“BUF”), and Community Resilience Centers. Federal Defendants deny that these three
16   components and their included actions are interdependent and/or connected actions. Except as
17   expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 65.

18       66. Federal Defendants admit that HCD is funding the Forest Service to carry out the FWHP
19   component.    Except as expressly admitted above, Federal Defendants deny the remaining
20   allegations in paragraph 66.

21       67. Federal Defendants deny the allegations in paragraph 67.
22       68. Federal Defendants deny the allegations in paragraph 68.
23       69. Federal Defendants deny the allegations in paragraph 69.

24                     HCD’s Environmental Review of the FWHP Logging Project
25       70. The allegations in paragraph 70 consist of conclusions of law, to which no response is
26   required.

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                   9
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 10 of 17



 1       71. Federal Defendants admit that HCD engaged in an environmental review process for the
 2   FWHP. Federal Defendants also admit that HCD adopted the 2014 and 2016 EISs in Records of

 3   Decision (“ROD”) dated October 5, 2017. These documents speak for themselves and are the
 4   best evidence of their contents. Except as expressly admitted above, Federal Defendants deny
 5   the remaining allegations in paragraph 71.

 6       72. Federal Defendants admit that HCD adopted the 2016 and 2016 EISs as written. These
 7   documents speak for themselves and are the best evidence of their contents. Except as expressly
 8   admitted above, Federal Defendants deny the remaining allegations in paragraph 72.
 9       73. Federal Defendants admit that some of Plaintiffs sent written objections to HCD. The
10   documents speaks for themselves and are the best evidence of their contents. Except as
11   expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 73
12   and its subparts.
13       74. Federal Defendants admit that Plaintiffs sent written objections to HCD. The documents
14   speak for themselves and are the best evidence of their contents. Except as expressly admitted
15   above, Federal Defendants deny the remaining allegations in paragraph 74.
16       75. Federal Defendants lack knowledge or information sufficient to form a belief as to the
17   truth of the allegations in paragraph 75 and on that basis deny those allegations.
18       76. Federal Defendants admit that HCD filed a Request for Release of Fund with HUD in
19   October 2019. That document speaks for itself and is the best evidence of its contents. Except
20   as expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 76.
21       77. Federal Defendants admit that Earth Island Institute objected to HUD’s release of funds.
22   The objection documents speak for themselves and are the best evidence of their contents.
23   Except as expressly admitted above, Federal Defendants deny the remaining allegations in
24   paragraph 77 and its subparts.
25       78. Federal Defendants admit that on or about November 21, 2017, HUD wrote HCD a letter
26   requesting HCD respond to the objections to the release of funds. This document speaks for
27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                              10
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 11 of 17



 1   itself and is the best evidence of its contents. Except as expressly admitted above, Federal
 2   Defendants deny the remaining allegations in paragraph 78.
 3      79. Federal Defendants admit that on or about January 11, 2018, HCD wrote HUD a letter
 4   concerning Plaintiffs’ objections to the release of funds. This document speaks for itself and is
 5   the best evidence of its contents. Except as expressly admitted above, Federal Defendants deny
 6   the remaining allegations in paragraph 79.
 7      80. Federal Defendants admit that on or about January 11, 2018, HCD wrote HUD a letter
 8   concerning Plaintiffs’ objections to the release of funds. This document speaks for itself and is

 9   the best evidence of its contents. Except as expressly admitted above, Federal Defendants deny
10   the remaining allegations in paragraph 80.
11      81. Federal Defendants admit that HCD did not prepare a supplement to the 2014 or 2016

12   EISs. Except as expressly admitted above, Federal Defendants deny the remaining allegations in
13   paragraph 81.
14      82. Federal Defendants admit HUD approved the Request for Release of Funds in February

15   2018 and that HCD is funding the Forest Service to carry out the FWHP component. Except as
16   expressly admitted above, Federal Defendants deny the remaining allegations in paragraph 82.
17      83. Federal Defendants admit the allegations in paragraph 83.

18      84. Federal Defendants admit that during the site visit with Plaintiffs, Forest Service
19   personnel observed new tree growth that was consistent with what was anticipated in the 2014
20   and 2016 EISs. Except as expressly admitted above, Federal Defendants deny the remaining

21   allegations in paragraph 84.
22      85. Federal Defendants deny the allegations in paragraph 85.
23      86. Federal Defendants admit the allegations in paragraph 86.

24      87. Federal Defendants admit that on or about August 14, 2019, Plaintiffs wrote HUD a
25   letter concerning Plaintiffs’ purported observations of the project area. This document speaks for
26   itself and is the best evidence of its contents. Except as expressly admitted above, Federal

27   Defendants deny the remaining allegations in paragraph 87.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                11
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 12 of 17



 1      88. Federal Defendants admit that on or about August 14, 2019, Plaintiffs wrote HUD a
 2   letter referencing studies. This document speaks for itself and is the best evidence of its

 3   contents. Except as expressly admitted above, Federal Defendants deny the remaining
 4   allegations in paragraph 88.
 5      89. Federal Defendants admit that on or about August 14, 2019, Plaintiffs wrote HUD a

 6   letter referencing studies. This document speaks for itself and is the best evidence of its
 7   contents. Except as expressly admitted above, Federal Defendants deny the remaining
 8   allegations in paragraph 89.

 9      90. Federal Defendants admit that HCD and the Forest Service are implementing the FWHP.
10   Except as expressly admitted above, Federal Defendants deny the remaining allegations in
11   paragraph 90.

12      91. Federal Defendants admit that a portion of the NDRC grant HCD received allocated
13   funds for a BUF. HCD’s grant application speaks for itself and is the best evidence of its
14   contents. Except as expressly admitted above, Federal Defendants deny the remaining

15   allegations in paragraph 91.
16      92. Federal Defendants lack knowledge or information sufficient to form a belief as to the
17   truth of the allegations in paragraph 92 and on that basis deny those allegations. To the extent

18   that the allegations in paragraph 92 are conclusions of law, no response is required.
19                                        CAUSES OF ACTION
20   Failure to Reevaluate, Modify and Supplement the Environmental Review When Presented

21                   With Significant New Information and Changed Circumstances
22                        (Violation of NEPA, HUD Regulations, and the APA)
23                                       (Against HUD and HCD)

24      93. Federal Defendants incorporate their prior responses.
25      94. The allegations in paragraph 94 consist of conclusions of law, to which no response is
26   required. To the extent the allegations in paragraph 94 attempt to characterize regulations, those

27   regulations speak for themselves are the best evidence of their contents.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                12
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 13 of 17



 1       95. Federal Defendants admit that HCD did not prepare a supplement to the 2014 or 2016
 2   EISs and instead adopted the Forest Service’s 2014 and 2016 EISs. Except as expressly admitted

 3   above, Federal Defendants deny the remaining allegations in paragraph 95.
 4       96. The allegations in paragraph 96 purport to characterize a regulation, which speaks for
 5   itself and is the best evidence of its contents.

 6       97. The allegations in paragraph 97 purport to characterize regulations, which speaks for
 7   themselves and are the best evidence of their contents.
 8       98. Federal Defendants deny the allegations in paragraph 98.

 9       99. Federal Defendants deny the allegations in paragraph 99.
10       100. The allegations in paragraph 100 consist of conclusions of law, to which no response is
11   required.

12       101. The allegations in paragraph 101 consist of conclusions of law, to which no response is
13   required.
14       102. The allegations in paragraph 102 consist of conclusions of law, to which no response is

15   required.
16       103. Federal Defendants deny the allegations in paragraph 103.
17                                    SECOND CLAIM FOR RELIEF

18       Failure to aggregate and analyze together logging activities and the biomass facility.
19                         (Violation of NEPA, HUD Regulations and the APA)
20                                         (Against HUD and HCD)

21       104. Federal Defendants incorporate their prior responses.
22       105. The allegations in paragraph 105 consist of partial quotations of a NEPA regulation,
23   which speaks for itself and is the best evidence of its contents.

24       106. The allegations in paragraph 106 consist of a partial quotation of a NEPA regulation,
25   which speaks for itself and is the best evidence of its contents.
26       107. The allegations in paragraph 107 purport to characterize grant documents, which speak

27   for themselves and are the best evidence of their contents.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                  13
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 14 of 17



 1       108. Federal Defendants lack knowledge or information sufficient to form a belief as to the
 2   truth of the allegations in paragraph 108 and on that basis deny those allegations.

 3       109. HCD’s grant application speaks for itself and is the best evidence of its contents.   To
 4   the extent the allegations in paragraph 109 are inconsistent with that document, they are denied.
 5       110. The allegations in paragraph 110 consist of conclusions of law, to which no response is
 6   required.
 7       111. Federal Defendants lack knowledge or information sufficient to form a belief as to the
 8   truth of the allegations in paragraph 111 and on that basis deny those allegations.

 9       112. Federal Defendants deny the allegations in paragraph 112.
10       113. Federal Defendants admit that HCD adopted the 2016 and 2016 EISs as written. These
11   documents speak for themselves and are the best evidence of their contents. Except as expressly

12   admitted above, Federal Defendants deny the remaining allegations in paragraph 113.
13       114. Federal Defendants deny the allegations in paragraph 114.
14       115. Federal Defendants deny the allegations in paragraph 115.

15       116. Federal Defendants deny the allegations in paragraph 116.
16                                    THIRD CLAIM FOR RELIEF
17   Failure to Supplement the Environmental Analysis When Presented With Significant New

18                              Information and Changed Circumstances
19                                  (Violation of NEPA and the APA)
20                                      (Against the Forest Service)

21       117. Federal Defendants incorporate their prior responses.
22       118. The allegations in paragraph 118 consist of conclusions of law, to which no response is
23   required.

24       119. Federal Defendants admit that HCD, utilizing funds from the Relief Act, has made
25   payments to the Forest Service for its work implementing the FWHP. Federal Defendants
26   further admit that HCD adopted the 2014 and 2016 EISs for the FWHP. Except as expressly

27   admitted above, Federal Defendants deny the remaining allegations in paragraph 119.
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                 14
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 15 of 17



 1       120. Federal Defendants deny the allegations in paragraph 120.
 2       121. Federal Defendants deny the allegations in paragraph 121.

 3       122. The allegations in paragraph 122 consist of conclusions of law, to which no response is
 4   required.
 5       123. Federal Defendants deny the allegations in paragraph 123.

 6                                    FOURTH CLAIM FOR RELIEF
 7                                          Improper Use of Funds
 8                (Violation of the Disaster Relief Appropriations Act of 2013 and the APA)

 9                                        (Against HUD and HCD)
10       124. The allegations in paragraph 124 consist of a partial quotation of the Relief Act, which
11   speaks for itself and is the best evidence of its contents.

12       125. The allegations in paragraph 125 consist of a partial quotation of the Housing and
13   Community Development Act of 1974, which speaks for itself and is the best evidence of its
14   contents.

15       126. The allegations in paragraph 126 consist of conclusions of law, to which no response is
16   required.
17       127. The allegations in paragraph 127 consist of conclusions of law, to which no response is

18   required.
19       128. The allegations in paragraph 128 consist of conclusions of law, to which no response is
20   required.

21                                         RELIEF REQUESTED
22               Following paragraph 128 of the Complaint, there is an unnumbered paragraph with 10
23   subparagraphs. This paragraph and subparagraph describes the relief Plaintiffs request. Federal

24   Defendants deny any violation of law. Additionally, Federal Defendants deny that Plaintiffs are
25   entitled to the relief requested, or any relief whatsoever.
26

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                15
          Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 16 of 17



 1                                           GENERAL DENIAL
 2           All of the allegations in Plaintiffs’ Complaint which have not been specifically admitted,

 3   denied, or otherwise answered, are hereby denied.
 4                               FEDERAL DEFENDANTS’ DEFENSES
 5                                                First Defense

 6           Plaintiffs’ Complaint fails to state a claim for which relief can be granted.
 7                                              Second Defense
 8           This Court lacks subject matter jurisdiction to review one or more of Plaintiffs’ claims.

 9                                               Third Defense
10           Plaintiffs lack standing to bring some or all of their claims.
11                                              Fourth Defense

12           Plaintiffs are not within the zone of interest of the Disaster Relief Appropriations Act of
13   2013.
14                                               Fifth Defense

15           One or more of Plaintiffs’ claims are not ripe for judicial review.
16                                               Sixth Defense
17           Plaintiffs failed to exhaust administrative remedies.

18                                              Seventh Defense
19           One are more of Plaintiffs’ claims are not subject to judicial review due to issue and
20   claim preclusion.

21                                                 PRAYER
22           WHEREFORE, Federal Defendants requests that this action be dismissed with prejudice,
23   that judgment be entered for Federal Defendants, and that Federal Defendants be granted such

24   other relief as the Court will allow.
25   Respectfully submitted this 17th day of December, 2019,
26   JEAN E. WILLIAMS
27   Deputy Assistant Attorney General
     U.S. Department of Justice
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                                  16
         Case 1:19-cv-01420-DAD-SAB Document 86 Filed 12/17/19 Page 17 of 17


     Environment & Natural Resources Division
 1
 2   /s/ Dustin J. Weisman
     TYLER M. ALEXANDER (CA Bar #: 313188)       Of Counsel:
 3   DUSTIN J. WEISMAN (CO Bar #: 44818)            JAMIE ROSEN
     Natural Resources Section                      Senior Counsel,
 4   Ben Franklin Station, P.O. Box 7611            Office of the General Counsel
 5   Washington, DC 20044-7611                      U.S. Department of Agriculture
     Tel: (202) 305-0238 (Alexander)
 6   Tel: (202) 305-0432 (Weisman)                  MATTHEW FORMAN
     tyler.alexander@usdoj.gov                      Trial Attorney
 7   dustin.weisman@usdoj.gov                       Office of General Counsel
                                                    U.S. Department of Housing & Urban
 8
     Attorneys for Federal Defendants               Development
 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28
     FEDERAL DEFENDANTS’ ANSWER
      CASE NO. 1:19- CV-1420-SAB/DAD                                                 17
